[1] Petitioner has filed herein his application for a writ of mandate directed against the respondents city clerk of the city of Los Angeles and registrar of voters of the county of Los Angeles, to compel the respondents to omit from the form of the ballot to be used at a special election to be held in the city of Los Angeles on November 8, 1932, a proposition for the adoption of a proposed amendment to the charter of the city of Los Angeles upon the ground that the date upon which said proposed amendment will be submitted to the electors of said city is the eighth day of November, 1932, and that the said date is less than forty days after the date upon which the advertisement of said proposed amendment was completed in the official paper of said city. (Const., art. XI, sec. 8.)
Upon the authority of Price v. Whitman, 8 Cal. 412, IronMountain Co. v. Haight, 39 Cal. 540, Bank of Lemoore v.Fulgham, 151 Cal. 234, 237 [90 P. 936], and Cosgriff v.Board of Election Commrs., 151 Cal. 407, 409 [91 P. 98], the alternative writ is discharged and the petition for a peremptory writ is denied.
Langdon, J., Preston, J., Curtis, J., Shenk, J., and Seawell, J., concurred.